Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor (3,945,304).  Taylor discloses (claim 1) a fluid-driven drive having a movable working  by the unstable element is also available in the direction of the first movement direction, wherein given a subsequent movement of the working surface in a second movement direction (upward in FIG. 4C-4A) opposite to the first movement direction, the unstable element can be initially moved with an increased expenditure of force out to an unstable point, wherein when passing the unstable point in the second movement direction, a lower expenditure of force is required for movement at least sectionally (See Taylor, col. 2, lines 30-40), wherein (claim 2) the unstable element 16,17,18 is located inside the cavity 2, (claim 4) the unstable element 16,17,18 is a mechanical element (linkages), and (claim 5) the mechanical element (FIG. 5 embodiment) has a snap action-like spring 21,22. 

Claims 1 and 3-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kooijker (EP2336564).  Kooijker discloses a fluid-driven drive having a movable working surface 6 and a volume-variable cavity 7, further having an unstable element 8, wherein given a movement of the working surface in a first movement direction, the unstable element 8 can initially be moved at least in a section with an increased expenditure of force out to an unstable point, wherein when going past the unstable point in the first movement direction, in addition to the force that is provided by fluid pressure, a force exerted by the unstable element is also available in the direction of the first movement direction (paragraph [0012]), wherein given a subsequent (claim 3) the unstable element 8 is located outside of the cavity, (claim 4) the unstable element 8 is a mechanical element 8,4, and (claim 5) the mechanical element has a snap action-like spring 4. 

Claims 1, 3, 6, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Doege et al. (DE2821842).  Doege et al. discloses (claim 1) fluid-driven drive having a movable working surface 2 and a volume-variable cavity 3, further having an unstable element 4, wherein given a movement of the working surface 2 in a first movement direction, the unstable element 4 can initially be moved at least in a section with an increased expenditure of force out to an unstable point, wherein when going past the unstable point in the first movement direction, in addition to the force that is provided by fluid pressure (via channels 7c or 7d), a force exerted by the unstable element is also available in the direction of the first movement direction (paragraphs [0024] and [0025]), wherein given a subsequent movement of the working surface in a second movement direction opposite to the first movement direction, the unstable element can be initially moved with an increased expenditure of force out to an unstable point, wherein when passing the unstable point in the second movement direction, a lower expenditure of force is required for movement at least sectionally, wherein (claim 3) the unstable element is located outside the cavity, (claim 6) the unstable element is a magnetic element, and (claim 7) the unstable element is adjustable (paragraph [0016]) in terms of its force action.

Prior Art
	Prior art made of record but not relied upon is considered pertinent to Applicant's disclosure for showing other fluid-driven drives with unstable elements.

Contact Information
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Thomas Lazo whose telephone number is (571) 272-4818.  The examiner can normally be reached on Monday-Friday from 8:00 am to 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Kenneth Bomberg, can be reached on (571) 272-4922.  The fax phone number for this Group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/THOMAS E LAZO/Primary Examiner, 
Art Unit 3745     
February 24, 2022